
	
		II
		110th CONGRESS
		1st Session
		S. 2523
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Kerry (for himself,
			 Ms. Snowe, Mr.
			 Sanders, Mr. Domenici,
			 Mr. Schumer, Ms. Collins, Mr.
			 Kennedy, and Mr. Reed)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish the National Affordable
		  Housing Trust Fund in the Treasury of the United States to provide for the
		  construction, rehabilitation, and preservation of decent, safe, and affordable
		  housing for low-income families.
	
	
		1.Short titleThis Act may be cited as the
			 National Affordable Housing Trust Fund
			 Act of 2007.
		2.National
			 Affordable Housing Trust Fund
			(a)In
			 GeneralTitle II of the Cranston-Gonzalez National Affordable Housing
			 Act (42
			 U.S.C. 12721 et seq.) is amended by adding at the end the
			 following new subtitle:
				
					GNational
				Affordable Housing Trust Fund
						291.PurposesThe purposes of this subtitle are—
							(1)to address the national shortage of housing
				that is affordable to low-income families by creating a permanently
				appropriated fund, with dedicated sources of funding, to finance additional
				housing activities, without supplanting existing housing appropriations or
				existing State and local funding for affordable housing;
							(2)to enable rental
				housing to be built, for families with the greatest economic need, in
				mixed-income settings and in areas with the greatest economic
				opportunities;
							(3)to promote
				ownership of one-to-four family owner-occupied housing by low-income families;
				and
							(4)to construct,
				rehabilitate, and preserve at least 1,500,000 affordable dwelling units over
				the next decade.
							292.Trust
				Fund
							(a)EstablishmentThere
				is established in the Treasury of the United States a trust fund to be known as
				the National Affordable Housing Trust Fund.
							(b)Deposits to
				Trust FundThe Trust Fund
				shall consist of—
								(1)any amounts of the Federal National
				Mortgage Association and the Federal Home Loan Mortgage Corporation transferred
				to the Trust Fund under title XIII of the Housing and Community Development Act
				of 1992;
								(2)any amounts appropriated to the Trust Fund
				pursuant to the authorization in the Expanding American Homeownership Act of
				2007, relating to the use of FHA savings for an affordable housing grant fund;
				and
								(3)any amounts as are or may be appropriated,
				transferred, or credited to such Fund under any other provisions of law.
								(c)Expenditures
				From Trust FundAmounts in
				the Trust Fund shall be available to the Secretary of Housing and Urban
				Development, and are hereby appropriated, for providing assistance under this
				subtitle.
							(d)Federal
				assistanceAll assistance
				provided using amounts in the Trust Fund shall be considered to be Federal
				financial assistance.
							(e)Conditions on
				use of FHA savings
								(1)UseFor each fiscal year, no funds may be made
				available under paragraph (2) of subsection (b) unless the amount equal to the
				net increase for such fiscal year in the negative credit subsidy for the
				mortgage insurance programs under title II of the National Housing Act
				resulting from the Expanding American Homeownership Act of 2007, and the
				amendments made by such Act, is first made available for the following purposes
				in the following amounts:
									(A)Single family
				housing mortgage insuranceFor each fiscal year, for costs (as
				such term is defined in section 502 of the Federal Credit Reform Act of 1990 (2
				U.S.C. 661a)) of mortgage insurance provided pursuant to section 203(b) of the
				National Housing Act (12 U.S.C. 1709(b)), the additional
				amount (not including any costs of such mortgage insurance resulting from this
				Act or the amendments made by this Act), if any, necessary to ensure that the
				credit subsidy cost of such mortgage insurance for such fiscal year is
				$0.
									(B)Housing
				counselingFor each of fiscal years 2008 through 2012, the amount
				needed to increase funding, for the housing counseling program under section
				106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x),
				in connection with homebuyers and homeowners with mortgages insured under title
				II of the National Housing Act, from the amount appropriated for the preceding
				fiscal year to $100,000,000.
									(C)Mortgage
				insurance technology, procedures, processes, program performance, and
				salariesFor each of fiscal years 2008 through 2012, $25,000,000
				for increasing funding for the purpose of improving technology, procedures,
				processes, and program performance, and salaries in connection with the
				mortgage insurance programs under title II of the National Housing Act.
									(2)Exclusion of
				Earnings From the Single Family Mortgage Insurance ProgramNo
				funds under paragraph (2) of subsection (b) for a fiscal year may be derived
				from the negative credit subsidy cost for such fiscal year, if any, for
				mortgage insurance provided pursuant to section 203(b) of the National Housing
				Act.
								(3)CertificationNo
				funds may be made available under paragraph (2) of subsection (b) for any
				fiscal year unless the Secretary of Housing and Urban Development has, by rule
				making in accordance with
				section
				553 of title 5, United States Code (notwithstanding subsections
				(a)(2), (b)(B), and (d)(3) of such section), made a determination that premiums
				being, or to be, charged during such fiscal year for mortgage insurance under
				title II of the National Housing Act are established at the minimum amount
				sufficient to comply with the requirements of section 205(f) of such Act
				(relating to required capital ratio for the Mutual Mortgage Insurance Fund) and
				ensure the safety and soundness of the other mortgage insurance funds under
				such Act, and any negative credit subsidy for such fiscal year resulting from
				such mortgage insurance programs adequately ensures the efficient delivery and
				availability of such programs.
								(4)Limitation on
				mortgage insurance premium increasesNotwithstanding any other provision of
				law—
									(A)the premiums
				charged for mortgage insurance under any program under the National Housing Act
				may not be increased above the premium amounts in effect under such program on
				October 1, 2006, unless the Secretary of Housing and Urban Development
				determines that, absent such increase, insurance of additional mortgages under
				such program would, under the Federal Credit Reform Act of 1990, require the
				appropriation of new budget authority to cover the costs (as such term is
				defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a) of
				such insurance; and
									(B)a premium increase
				pursuant to paragraph (1) may be made only by rule making in accordance with
				the procedures under section 553 of title 5, United States
				Code (notwithstanding subsections (a)(2), (b)(B), and (d)(3) of such
				section).
									293.Allocations for
				States, Indian tribes, insular areas, and participating local
				jurisdictions
							(a)Determination of
				amount available for fiscal yearFor fiscal year 2008 and for each fiscal
				year thereafter, the Secretary shall determine the total amount available from
				the Trust Fund pursuant to section 292(c) for assistance under this subtitle
				and shall use such amount to provide such assistance for such fiscal
				year.
							(b)AllocationFor
				each such fiscal year, of such total amount available from the Trust Fund, the
				Secretary shall allocate for use under section 294—
								(1)40 percent for
				States, Indian tribes, and insular areas; and
								(2)60 percent for
				participating local jurisdictions.
								294.Assistance from
				Trust Fund
							(a)Affordable
				Housing Needs Formula
								(1)Establishment
				and factorsThe Secretary shall establish a formula to allocate
				amounts made available for a fiscal year for assistance under this subtitle
				among States, all Indian tribes, insular areas, and participating local
				jurisdictions based on the relative needs of such entities, for funds to
				increase the supply of decent quality affordable housing. The formula shall be
				based upon a comparison of the following factors with respect to each State,
				Indian tribes, each insular area, and each participating local
				jurisdiction:
									(A)The ratio of the population of the State,
				Indian tribes, insular area, or participating jurisdiction, to the aggregate
				population of all States, Indian tribes, insular areas, and participating
				jurisdictions.
									(B)The percentage of families in the
				jurisdiction of the State, of Indian tribes, or of the insular area or
				participating jurisdiction that live in substandard housing.
									(C)The percentage of families in the
				jurisdiction of the State, of Indian tribes, or of the insular area or
				participating jurisdiction that pay more than 50 percent of their annual income
				for housing costs.
									(D)The percentage of persons in the
				jurisdiction of the State, of Indian tribes, or of the insular area or
				participating jurisdiction having an income at or below the poverty
				line.
									(E)The cost of constructing or carrying out
				rehabilitation of housing in the jurisdiction of the State, of Indian tribes,
				or of the insular area or participating jurisdiction.
									(F)The percentage of the population of the
				State, of Indian tribes, or of the insular area or participating jurisdiction
				that resides in counties having extremely low vacancy rates.
									(G)The percentage of housing stock in the
				jurisdiction of the State, of Indian tribes, or of the insular area or
				participating jurisdiction that is extremely old housing.
									(H)For the jurisdiction of a State, of Indian
				tribes, or of an insular area or participating jurisdiction that has an
				extremely low percentage of affordable rental housing, the extent to which the
				State, Indian tribes, or the insular area or participating jurisdiction has in
				the preceding fiscal year increased the percentage of rental housing within its
				jurisdiction that is affordable housing.
									(I)The relationship
				between the median family income for the area, as determined by the Secretary,
				and fair market rent.
									(J)Any other factors
				that the Secretary determines to be appropriate.
									(2)Failure to
				establishIf, in any fiscal
				year referred to in section 293(a), the regulations establishing the formula
				required under paragraph (1) of this subsection have not been issued by the
				date that the Secretary determines the total amount available from the Trust
				Fund for assistance under this subtitle for such fiscal year pursuant to
				section 292(c), or there has been enacted before such date a joint resolution
				expressly disapproving the use of the formula required under paragraph (1) and
				submitted to the Congress pursuant to paragraph (3), for purposes of such
				fiscal year—
									(A)section 293(b), paragraphs (2) and (3) of
				subsection (b) of this section, and subsection (c) of this section shall not
				apply;
									(B)the allocation for
				Indian tribes shall be such amount as the Secretary shall establish; and
									(C)the formula amount
				for each State, insular area, or participating local jurisdiction shall be
				determined by applying, for such State, insular area, or participating local
				jurisdiction, the percentage that is equal to the percentage of the total
				amounts made available for such fiscal year for allocation under subtitle A of
				this title (42
				U.S.C. 12741 et seq.) that are allocated in such year, pursuant
				to such subtitle, to such State, insular area, or participating local
				jurisdiction, respectively, and the allocation for each State, insular area, or
				participating jurisdiction, for purposes of subsection (e) shall, except as
				provided in subsection (d), be the formula amount for the State, insular area,
				or participating jurisdiction, respectively.
									(3)Submission to
				congressNotwithstanding any
				other provision of this subtitle, any formula established by the Secretary
				pursuant to this subsection shall be submitted to the Committee on Financial
				Services of the House of Representatives and the Committee on Banking, Housing,
				and Urban Affairs of the Senate not less than 120 days before application of
				the formula for purposes of determining formula amounts under subsection (b)
				for a fiscal year. Such submission shall be accompanied by a detailed
				explanation of the factors under the formula and anticipated effects of the
				formula.
								(b)Formula
				Amount
								(1)In
				generalFor each fiscal year referred to in section 293(a), the
				Secretary shall determine the formula amount under this subsection for each
				State, for Indian tribes, for each insular area, and for each participating
				local jurisdiction.
								(2)States, Indian
				tribes, and insular areasThe
				formula amount for each State, for Indian tribes, and for each insular area
				shall be the amount determined for such State, for Indian tribes, or for such
				insular area by applying the formula under subsection (a) of this section to
				the total amount allocated under section 293(b)(1) for all States, Indian
				tribes, and insular areas for the fiscal year.
								(3)Participating
				local jurisdictionsThe formula amount for each participating
				local jurisdiction shall be the amount determined for such participating local
				jurisdiction by applying the formula under subsection (a) of this section to
				the total amount allocated under section 293(b)(2) for all participating local
				jurisdictions for the fiscal year.
								(4)NoticeFor
				each fiscal year referred to in section 293(a), not later than 60 days after
				the date that the Secretary determines the total amount available from the
				Trust Fund for such fiscal year pursuant to section 292(c) for assistance under
				this subtitle, the Secretary shall cause to be published in the Federal
				Register a notice that such amounts shall be so available.
								(c)Allocation based
				on affordable housing needs formulaThe allocation under this subsection for a
				State, for Indian tribes, for an insular area, or for a local participating
				jurisdiction for a fiscal year shall be determined as follows:
								(1)StatesSubject
				to subsection (d), the allocation for a State shall be as follows:
									(A)Minimum
				amountIf the formula amount determined under subsection (b)(2)
				for the State for the fiscal year is less than 1 percent of the total amount
				allocated for such fiscal year under section 293(b)(1), the allocation for the
				State shall be 1 percent of the total amount allocated for such fiscal year
				under section 293(b)(1).
									(B)Formula
				amountIf the formula amount determined under subsection (b)(2)
				for the State for the fiscal year is 0.5 percent or more of the total amount
				allocated for such fiscal year under section 293(b)(1), the allocation for the
				State shall be the formula amount for the State, except that—
										(i)the Secretary
				shall reduce such formula amounts for all States whose allocations are
				determined under this subparagraph on a pro rata basis, except as provided in
				clause (ii), by the amount necessary to account for any increases from the
				formula amount for allocations made under subparagraph (A), so that the total
				of the allocations for all States pursuant to this paragraph is equal to the
				aggregate of the formula amounts under subsection (b)(2) for all States;
				and
										(ii)no reduction pursuant to clause (i) for any
				State may reduce the formula amount for the State to less than 0.5 percent of
				such total amount allocated for such fiscal year.
										(2)Indian tribes and
				insular areasThe allocation
				for Indian tribes and for each insular area shall be the formula amount for
				Indian tribes or for the insular area, respectively, determined under
				subsection (b), as applicable.
								(3)Participating
				local jurisdictionsSubject to subsection (d), the allocation for
				each participating local jurisdiction shall be the formula amount for the
				jurisdiction determined under subsection (b).
								(d)Allocation
				exception for years in which less than $2 billion is availableIf, for any fiscal year, the total amount
				available pursuant to section 293(a) for assistance under this subtitle is less
				than $2,000,000,000—
								(1)for each
				participating local jurisdiction having a formula amount for such fiscal year
				of less than $750,000, the allocation shall be $0, except that the allocation
				for such a jurisdiction for such fiscal year shall be the formula amount for
				the jurisdiction for such fiscal year if—
									(A)the Secretary finds
				that the jurisdiction has demonstrated a capacity to carry out provisions of
				this subtitle and the State in which such jurisdiction is located has
				authorized the Secretary to transfer to the jurisdiction a portion of the
				State’s allocation that is equal to or greater than the difference between the
				jurisdiction’s formula amount and $750,000, or the State or jurisdiction has
				made available such an amount from the State’s or jurisdiction’s own sources
				available for use by the jurisdiction in accordance with this subtitle;
				or
									(B)the formula amount
				for such jurisdiction for such fiscal year is an amount that is greater than
				the formula amount for such fiscal year for any other participating local
				jurisdiction that is located in the same State; and
									(2)in the case of any jurisdiction whose
				allocation is $0 by operation of paragraph (1), the allocation for the State in
				which such participating local jurisdiction is located shall be increased by
				the amount of the formula amount for the participating local
				jurisdiction.
								Any
				adjustments pursuant to paragraphs (1) and (2) shall be made notwithstanding
				the allocation percentages under section 293(b).(e)Grant
				awardsFor each fiscal year
				referred to in section 293(a), using the amounts made available to the
				Secretary from the Trust Fund for such fiscal year under section 292(c), the
				Secretary shall, subject to subsection (f), make a grant to each State, insular
				area, and participating local jurisdiction in the amount of the allocation
				under subsection (a)(2), (c), or (d), as applicable, for the State, area, or
				jurisdiction, respectively.
							(f)Matching
				requirement
								(1)In
				generalEach grantee for a
				fiscal year shall contribute to eligible activities funded with Trust Fund
				grant amounts, or require the contribution to such eligible activities by
				recipients of such Trust Fund grant amounts of, in addition to any such grant
				amounts, not less than the following amount:
									(A)State, local, or
				private resourcesTo the
				extent that such contributed amounts are derived from State, local, or private
				resources, 12.5 percent of such grant amounts.
									(B)Federal
				amountsTo the extent that
				such contributed amounts are derived from State- or locally-controlled amounts
				from Federal assistance, or from amounts made available under the affordable
				housing program of a Federal Home Loan Bank pursuant to section 10(j) of the
				Federal Home Loan Bank Act (12 U.S.C. 1430(j)), 25 percent of
				such grant amounts.
									Nothing in
				this paragraph may be construed to prevent a grantee or recipient from
				complying with this paragraph only by contributions in accordance with
				subparagraph (A), only by contributions in accordance with subparagraph (B), or
				by a combination of such contributions.(2)Reduction or
				waiver for recipients in fiscal distressThe Secretary may reduce or waive the
				requirement under paragraph (1) with respect to any grantee that the Secretary
				determines, pursuant to such demonstration by the recipient as the Secretary
				shall require, is in fiscal distress. The Secretary shall make determinations
				regarding fiscal distress for purposes of this paragraph in the same manner,
				and according to the same criteria, as fiscal distress is determined with
				respect to jurisdictions under section 220(d) (42 U.S.C. 12750(d)).
								(3)Qualification of
				services funding for matchFor purposes of meeting the requirements of
				paragraph (1), amounts that a grantee, recipient, or other governmental or
				private agency or entity commits to contribute to provide services to residents
				of affordable housing provided using grant amounts under this subtitle, by
				entering into a binding commitment for such contribution as the Secretary shall
				require, shall be considered contributions to eligible activities. Amounts to
				be considered eligible contributions under this paragraph shall not exceed 33
				percent of the total cost of the eligible activity.
								(4)Reduction or
				waiver for certain activitiesWith respect to Trust Fund grant amounts
				made available for a fiscal year, the Secretary shall reduce or waive the
				amount of contributions otherwise required under paragraph (1) to be made with
				respect to eligible activities to be carried out with such grant amounts and
				for which any variance from zoning laws or other waiver of regulatory
				requirements was approved by the local jurisdiction. Such reduction may be
				implemented in the year following the year in which such activities are funded
				with Trust Fund grant amounts.
								(5)Waiver for
				disaster areasIn the case of
				any area that is subject to a declaration by the President of a major disaster
				or emergency under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42
				U.S.C. 5121), the Secretary shall, for the fiscal year
				following such declaration, waive the requirement under paragraph (1) with
				respect to any eligible activities to be carried out in such area.
								(g)Competitive
				grants for Indian tribesFor
				each fiscal year referred to in section 293(a), the Secretary shall, using
				amounts allocated for Indian tribes pursuant to subsection (a)(2)(B) or (c)(2),
				as applicable, and subject to subsection (f), make grants to Indian tribes on a
				competitive basis, based upon such criteria as the Secretary shall establish,
				which shall include the factors specified in section 295(c)(2)(B).
							(h)Use by State of
				unused funds of local jurisdictionsIf any participating local
				jurisdiction for which an allocation is made for a fiscal year pursuant to this
				section notifies the Secretary of an intent not to use all or part of such
				funds, any such funds that will not be used by the jurisdiction shall be added
				to the grant award under subsection (e) for the State in which such
				jurisdiction is located.
							(i)Competitive
				grants for areas without allocation plans and recipients with insufficient
				matching contributions
								(1)Available
				amountsFor a fiscal year, the following amounts shall be
				available for grants under this subsection:
									(A)Allocation for
				areas not submitting allocation plansWith respect to each State, insular area,
				or participating local jurisdiction that has not, before the expiration of the
				12-month period beginning upon the date of the publication of the notice of
				funding availability for such fiscal year under subsection (b)(4), submitted to
				and had approved by the Secretary an allocation plan for such fiscal year
				meeting the requirements of section 295, the amount of the allocation for such
				State, insular area, or participating local jurisdiction for such fiscal year
				determined under this section.
									(B)Unmatched
				portion of allocationWith respect to any grantee for which the
				Trust Fund grant amount awarded for such fiscal year is reduced from the amount
				of the allocation determined under this section for the grantee by reason of
				failure comply with the requirements under subsection (f), the amount by which
				such allocation for the grantee for the fiscal year exceeds the Trust Fund
				grant amount for the grantee for the fiscal year.
									(C)Uncommitted
				amountsAny Trust Fund grant
				amounts for a fiscal year that are not committed for use for eligible
				activities before the expiration of the 24-month period beginning upon the date
				of the publication of the notice of availability of amounts under subsection
				(b)(4) for such fiscal year.
									(D)Unused
				amountsAny Trust Fund grant amounts for which the grantee
				notifies the Secretary that such funds will not be used under this
				subtitle.
									(2)NoticeFor
				each fiscal year, not later than 60 days after the date that the Secretary
				determines that the amounts described in paragraph (1) shall be available for
				grants under this subsection, the Secretary shall cause to be published in the
				Federal Register a notice that such amounts shall be so available.
								(3)ApplicationsThe
				Secretary shall provide for nonprofit and public entities (and consortia
				thereof, which may include regional consortia of units of local government) to
				submit applications, during the 9-month period beginning upon publication of a
				notice of funding availability under paragraph (2) for a fiscal year, for a
				grant of all or a portion of the amounts referred to in paragraph (1) for such
				fiscal year. Such an application shall include a certification that the
				applicant will comply with all requirements of this subtitle applicable to a
				grantee under this subsection.
								(4)Selection
				criteriaThe Secretary shall,
				by regulation, establish criteria for selecting applicants that meet the
				requirements of paragraph (3) for funding under this subsection. Such criteria
				shall give priority to applications that provide that grant amounts under this
				subsection will be used for eligible activities relating to affordable housing
				that is located in the State or insular area, as applicable, for which such
				grant funds were originally allocated under this section.
								(5)Award and use of
				grant assistance
									(A)AwardSubject
				only to the absence of applications meeting the requirements of paragraph (3),
				upon the expiration of the period referred to in such paragraph, the Secretary
				shall select an applicant or applicants under this subsection to receive the
				amounts available under paragraph (1) and shall make a grant or grants to such
				applicant or applicants. The selection shall be based upon the criteria
				established under paragraph (4).
									(B)UseAmounts
				from a grant under this subsection shall be Trust Fund grant amounts for
				purposes of this subtitle.
									295.Allocation
				plans
							(a)In
				generalEach grantee that is
				a State, insular area, participating local jurisdiction, or grantee under
				section 294(i) for a fiscal year, shall establish an allocation plan in
				accordance with this section for the distribution of Trust Fund grant amounts
				provided to the grantee for such fiscal year, which shall be a plan
				that—
								(1)provides for use
				of such amounts in accordance with section 296;
								(2)is based on
				priority housing needs, including priority housing needs in rural areas, as
				determined by the grantee; and
								(3)is consistent with the comprehensive
				housing affordability strategy under section 105 (42 U.S.C. 12705)
				or any applicable consolidated submission used for purposes of applying for
				other community planning and development and housing assistance programs
				administered by the Secretary, for the applicable State, insular area,
				jurisdiction, or grantee under section 294(i).
								(b)EstablishmentIn establishing an allocation plan, a
				grantee described in subsection (a) shall notify the public of the
				establishment of the plan, provide an opportunity for public comments regarding
				the plan, consider any public comments received, and make the completed plan
				available to the public.
							(c)ContentsEach allocation plan of a grantee described
				in subsection (a) shall comply with the following requirements:
								(1)Application
				requirements for eligible recipientsThe allocation plan shall
				set forth the requirements for eligible recipients to apply to the grantee to
				receive assistance from Trust Fund grant amounts of the grantee for use for
				eligible activities, including a requirement that each such application
				include—
									(A)a description of
				the eligible activities to be conducted using such assistance;
									(B)a certification by
				the eligible recipient applying for such assistance that any housing assisted
				with such grant amounts will comply with—
										(i)all of the
				requirements under this subtitle, including the targeting requirements under
				section 296(c) and the affordable housing requirements under section
				297;
										(ii)section 808(d) of
				the Fair Housing Act (relating to the
				obligation to affirmatively further fair housing); and
										(iii)section 504 of the Rehabilitation Act of
				1973 (relating to prohibition of discrimination on the basis of disability);
				and
										(C)in the case of any recipient who has
				received assistance from Trust Fund grant amounts in any previous fiscal year,
				a report on the progress made in carrying out the eligible activities funded
				with such previous assistance.
									(2)Selection
				process and criteria for assistance
									(A)Selection
				processThe allocation plan shall set forth a process for the
				grantee to select eligible activities meeting the grantee’s priority housing
				needs for funding with Trust Fund grant amounts of the grantee, which shall
				comply with requirements for such process as the Secretary shall, by
				regulation, establish.
									(B)Selection
				criteriaThe allocation plan shall set forth the factors for
				consideration in selecting among applicants that meet the application
				requirements established pursuant to paragraph (1), which shall provide for
				geographic diversity among eligible activities to be assisted with Trust Fund
				grant amounts of the grantee and shall include—
										(i)the
				merits of the proposed eligible activity of the applicant, including the extent
				to which the activity addresses housing needs identified in the allocation plan
				of the grantee and the applicable comprehensive housing affordability strategy
				or consolidated submission referred to in subsection (a)(3);
										(ii)the experience of the applicant, including
				its principals, in carrying out projects similar to the proposed eligible
				activity;
										(iii)the ability of
				the applicant to obligate grant amounts for the proposed eligible activities
				and to undertake such activities in a timely manner;
										(iv)the extent of
				leveraging of funds by the applicant from private and other non-Federal sources
				for carrying out the eligible activities to be funded with Trust Fund grant
				amounts, including assistance made available under section 8 of the
				United States Housing Act of 1937 (42
				U.S.C. 1437f) that is devoted to the project that contains the affordable
				housing to be assisted with such assistance;
										(v)the extent of
				local assistance that will be provided in carrying out the eligible activities,
				including financial assistance;
										(vi)the efficiency of total project fund use as
				measured by the cost per unit of the proposal, as adjusted by factors which
				shall include whether the funding with Trust Fund grant amounts is for new
				construction, rehabilitation, preservation, or homeownership assistance,
				whether the project involves supportive housing, differences in construction
				and rehabilitation costs in different areas of the grantee, and other
				appropriate adjustments;
										(vii)the degree to
				which the project in which the affordable housing will be located will have
				residents of various incomes;
										(viii)the extent of
				employment and other economic opportunities for low-income families in the area
				in which the housing will be located;
										(ix)the extent to
				which the applicant demonstrates the ability to maintain dwelling units as
				affordable housing through the use of assistance made available under this
				subtitle, assistance leveraged from non-Federal sources, assistance made
				available under section 8 of the United States
				Housing Act of 1937 (42 U.S.C. 1437f), State or local
				assistance, programs to increase tenant income, cross-subsidization, and any
				other resources;
										(x)the extent to
				which the applicant demonstrates that the county in which the housing is to be
				located is experiencing an extremely low vacancy rate;
										(xi)the extent to
				which the percentage of the housing located in such county that is extremely
				old housing exceeds 35 percent;
										(xii)the extent to
				which the housing assisted with the grant amounts will be accessible to persons
				with disabilities;
										(xiii)the extent to
				which the applicant demonstrates that the affordable housing assisted with the
				grant amounts will be located in proximity to public transportation, job
				opportunities, child care, and community revitalization projects;
										(xiv)the extent to
				which the applicant has provided that assistance from grant amounts will be
				used for eligible activities relating to housing located in census tracts in
				which the number of families having incomes less than the poverty line is less
				than 20 percent;
										(xv)the extent to
				which the housing assisted with grant amounts will comply with energy
				efficiency standards and the national Green Communities criteria checklist for
				residential construction that provides criteria for the design, development,
				and operation of affordable housing, as the Secretary shall by regulation
				provide; and
										(xvi)the extent to which the design,
				construction, and operation of the housing assisted with grant amounts reduces
				utility costs for residents and thereby reduces their total housing
				cost.
										A
				grantee may allocate a portion of funds under this section for use by such
				grantee for eligible activities pursuant to the selection process under
				subparagraph (A).(3)Use for first
				responders and teachersTo the extent that Trust Fund grant
				amounts of a grantee are made available for eligible activities involving one-
				to four-family owner-occupied housing, the grantee may give preference in the
				use of such grant amounts to eligible activities relating to affordable housing
				for first responders, public safety officers, teachers, and other public
				employees who have family incomes such that such use of the grant amounts
				complies with the requirements under section 296(c).
								(4)Performance
				goals, benchmarks, and timetablesThe allocation plan shall
				include performance goals, benchmarks, and timetables for the grantee for the
				conducting of eligible activities with Trust Fund grant amounts that comply
				with requirements and standards for such goals, benchmarks, and timetables as
				the Secretary shall, by regulation, establish.
								(d)Review and
				approval by Secretary
								(1)SubmissionA grantee described in subsection (a) shall
				submit an allocation plan for the fiscal year for which the grant is made to
				the Secretary not later than the expiration of the 6-month period beginning
				upon the notice of funding availability under section 294(b)(4) for such fiscal
				year amounts.
								(2)Review and
				approval or disapprovalThe Secretary shall review and approve or
				disapprove an allocation plan not later than the expiration of the 3-month
				period beginning upon submission of the plan.
								(3)Standard for
				disapprovalThe Secretary may disapprove an allocation plan only
				if the plan fails to comply with requirements of this section or section
				296.
								(4)Resubmission
				upon disapprovalIf the Secretary disapproves a plan, the grantee
				may submit to the Secretary a revised plan for review and approval or
				disapproval under this subsection.
								(5)Timing for fiscal
				year 2008With respect only to fiscal year 2008, the Secretary
				may extend each of the periods referred to in paragraphs (1) and (2), and the
				period referred to in section 294(i)(1)(A), by not more than 6 months.
								296.Use of
				assistance by recipients
							(a)Distribution to
				recipients; use requirementsEach grantee shall distribute Trust
				Fund grant amounts of the grantee to eligible recipients for use in accordance
				with this section. Trust Fund grant amounts of a grantee may be used, or
				committed for use, only for eligible activities that—
								(1)are conducted in the jurisdiction of the
				grantee;
								(2)in the case of a grantee that is a State,
				insular area, participating local jurisdiction, or grantee under section
				294(i), comply with the allocation plan of the grantee under section
				295;
								(3)are selected for
				funding by the grantee in accordance with the process and criteria for such
				selection established pursuant to section 295(c)(2); and
								(4)comply with the
				targeting requirements under subsection (c) of this section and the affordable
				housing requirements under section 297.
								(b)Eligible
				recipientsTrust Fund grant
				amounts of a grantee may be provided only to an organization, agency, or other
				entity (including a for-profit entity, a nonprofit entity, a faith-based
				organization, a community development financial institution, a community
				development corporation, and a State or local housing trust fund) that—
								(1)demonstrates the experience, ability, and
				capacity (including financial capacity) to undertake, comply, and manage the
				eligible activity;
								(2)demonstrates its
				familiarity with the requirements of any other Federal, State or local housing
				program that will be used in conjunction with such grant amounts to ensure
				compliance with all applicable requirements and regulations of such programs;
				and
								(3)makes such
				assurances to the grantee as the Secretary shall, by regulation, require to
				ensure that the recipient will comply with the requirements of this subtitle
				during the entire period that begins upon selection of the recipient to receive
				such grant amounts and ending upon the conclusion of all eligible activities
				that are engaged in by the recipient and funded with such grant amounts.
								(c)Targeting
				requirementsThe targeting requirements under this subsection are
				as follows:
								(1)Requirement of
				use of all amounts for affordable housing for low-income
				familiesAll Trust Fund grant amounts of a grantee shall be
				distributed for use only for eligible activities relating to affordable housing
				that are for the benefit only of families whose incomes do not exceed 80
				percent of the greater of—
									(A)the median family
				income for the area in which the housing is located, as determined by the
				Secretary with adjustments for smaller and larger families; and
									(B)the median family
				income for the State or insular area in which the housing is located, as
				determined by the Secretary with adjustments for smaller and larger
				families.
									(2)Use of 75
				percent for affordable housing for extremely low-income familiesNot less than 75 percent of the Trust Fund
				grant amounts of a grantee for each fiscal year shall be used only for eligible
				activities relating to affordable housing that are for the benefit only of
				families whose incomes do not exceed the higher of—
									(A)30 percent of the median family income for
				the area in which the housing is located, as determined by the Secretary with
				adjustments for smaller and larger families; and
									(B)the poverty line
				(as such term is defined in section 673 of the Omnibus Budget Reconciliation
				Act of 1981 (42
				U.S.C. 9902), including any revision required by such section)
				applicable to a family of the size involved.
									(3)Use of 30
				percent for affordable housing for very poor familiesNot less than 30 percent of the Trust Fund
				grant amounts of a grantee for each fiscal year shall be used only for eligible
				activities relating to affordable housing that are for the benefit only of
				families whose incomes do not exceed the maximum amount of income that an
				individual or family could have, taking into consideration any income
				disregards, and remain eligible for benefits under the Supplemental Security
				Income program under title XVI of the Social Security Act (42 U.S.C. 1381 et
				seq.).
								(4)Limitation for
				years in which less than $2 billion is availableIf, for any fiscal year, the total amount
				available pursuant to section 293(a) for assistance under this subtitle is less
				than $2,000,000,000, in addition to the other requirements under this
				subsection, all such amounts shall be used only for eligible activities
				relating to affordable housing that are for the benefit only of families whose
				incomes do not exceed 50 percent of the median family income for the area in
				which the housing is located, as determined by the Secretary with adjustments
				for smaller and larger families.
								(5)Review of
				targeting requirementsThe Secretary shall assess the need for,
				and the appropriateness of, the requirements under paragraphs (1) through (3)
				and shall submit a report to the Congress on the results of the assessment not
				later than October 1, 2010, and not later than the expiration of the 5-year
				period beginning upon such date and each successive 5-year period thereafter.
				In each such report, the Secretary shall identify and make recommendations
				regarding the continuation or adjustment of the targeting requirements in
				paragraphs (1) through (3).
								(d)Use for rural
				areasOf the Trust Fund grant amounts for any fiscal year for any
				grantee that is a State or participating local jurisdiction that includes any
				rural areas, the State or participating local jurisdiction shall use a portion
				for eligible activities located in rural areas that is proportionate to the
				identified need for such activities in such rural areas.
							(e)Cost
				LimitsThe Secretary shall establish limitations on the amount of
				Trust Fund grant amounts that may be used, on a per unit basis, for eligible
				activities. Such limitations shall be the same as the per unit cost limits
				established pursuant to section 212(e) (42 U.S.C. 12742(e)), as adjusted
				annually, and established by number of bedrooms, market area, and eligible
				activity.
							(f)Forms of
				Assistance
								(1)In
				generalAssistance may be distributed pursuant to this section in
				the form of—
									(A)capital grants,
				noninterest-bearing or low-interest loans or advances, deferred payment loans,
				guarantees, and loan loss reserves;
									(B)in the case of
				assistance for ownership of one- to four-family owner-occupied housing,
				downpayment assistance, closing cost assistance, and assistance for interest
				rate buy-downs; and
									(C)any other forms of
				assistance approved by the Secretary.
									(2)RepaymentsIf
				a grantee awards assistance under this section in the form of a loan or other
				mechanism by which funds are later repaid to the grantee, any repayments and
				returns received by the grantee shall be distributed by the grantee in
				accordance with the allocation plan under section 295 for the grantee for the
				fiscal year in which such repayments are made or returns are received.
								(g)Coordination With
				Other AssistanceIn distributing assistance pursuant to this
				section, each grantee shall, to the maximum extent practicable, coordinate such
				distribution with the provision of other Federal, State, tribal, and local
				housing assistance, including—
								(1)in the case of any
				State, housing credit dollar amounts allocated by the State under section 42(h)
				of the Internal Revenue Code of 1986;
								(2)assistance made
				available under subtitles A through F (42 U.S.C. 12721 et seq.) or the
				community development block grant program under title I of the
				Housing and Community Development Act of
				1974 (42
				U.S.C. 5301 et seq.);
								(3)private activity
				bonds;
								(4)assistance made
				available under section 9 of the United States
				Housing Act of 1937 (42 U.S.C. 1437g);
								(5)assistance made
				available under section 8(o) of the United
				States Housing Act of 1937 (42 U.S.C. 1437f(o));
								(6)assistance made
				available under title V of the Housing Act of
				1949 (42
				U.S.C. 1471 et seq.);
								(7)assistance made
				available under section 101 of the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C. 4111);
								(8)assistance made
				available from any State or local housing trust fund established to provide or
				assist in making available affordable housing; and
								(9)any other housing
				assistance programs.
								(h)Prohibited
				usesThe Secretary shall—
								(1)by regulation, set forth prohibited uses of
				grant amounts under this subtitle, which shall include use for—
									(A)political
				activities;
									(B)advocacy;
									(C)lobbying, whether
				directly or through other parties;
									(D)counseling
				services;
									(E)travel expenses;
				and
									(F)preparing or
				providing advice on tax returns;
									(2)by regulation, provide that, except as
				provided in paragraph (3), grant amounts under this subtitle may not be used
				for administrative, outreach, or other costs of—
									(A)a grantee;
				or
									(B)any recipient of
				such grant amounts; and
									(3)by regulation, limit the amount of any
				Trust Fund grant amounts for a fiscal year that may be used for administrative
				costs of the grantee of carrying out the program required under this subtitle
				to a percentage of such grant amounts of the grantee for such fiscal year,
				which may not exceed 10 percent.
								(i)Labor
				StandardsEach grantee receiving Trust Fund grant amounts shall
				ensure that contracts for eligible activities assisted with such amounts comply
				with the same requirements under section 286 (42 U.S.C. 12836) that are
				applicable to contracts for construction of affordable housing assisted under
				subtitles A and D.
							(j)Compliance with
				other federal lawsAll
				amounts from the Trust Fund shall be allocated in accordance with, and any
				eligible activities carried out in whole or in part with grant amounts under
				this subtitle (including housing provided with such grant amounts) shall comply
				with and be operated in compliance with, other applicable provisions of Federal
				law, including—
								(1)laws relating to
				tenant protections and tenant rights to participate in decision making
				regarding their residences;
								(2)laws requiring
				public participation, including laws relating to Consolidated Plans, Qualified
				Allocation Plans, and Public Housing Agency Plans; and
								(3)fair housing laws
				and laws regarding accessibility in federally assisted housing, including
				section 504 of the Rehabilitation Act of 1973.
								297.Affordable
				housing
							(a)Rental
				housingA rental dwelling
				unit (which may include a dwelling unit in limited equity cooperative housing,
				as such term is defined in
				section
				143(k) of the Internal Revenue Code of 1986 (26 U.S.C. 143(k)) or
				in housing of a cooperative housing corporation, as such term is defined in
				section
				216(b) of the Internal Revenue Code of 1986 (26 U.S.A.
				216(b))), shall be considered affordable housing for purposes of this subtitle
				only if the dwelling unit is subject to legally binding commitments that ensure
				that the dwelling unit meets all of the following requirements:
								(1)RentsThe
				dwelling unit bears a rent not greater than the lesser of—
									(A)the existing fair
				market rental established by the Secretary under section 8(c) of the
				United States Housing Act of 1937 (42
				U.S.C. 1437f(c)) for a dwelling unit of the same size in the same market area,
				or the applicable payment standard for assistance under section 8(o) of such
				Act, if higher; and
									(B)a rent that does
				not exceed 30 percent of the adjusted income of a family whose income equals 65
				percent of the median income for the area, as determined by the Secretary, with
				adjustment for number of bedrooms in the unit, except that the Secretary may
				establish income ceilings higher or lower than 65 percent of the median for the
				area on the basis of the findings of the Secretary that such variations are
				necessary because of prevailing levels of construction costs or fair market
				rents, or unusually high or low family incomes.
									(2)Tenant rent
				contributionThe contribution toward rent by the family residing
				in the dwelling unit will not exceed 30 percent of the adjusted income of such
				family.
								(3)Non-discrimination
				against voucher holdersThe dwelling unit is located in a project
				in which all dwelling units are subject to enforceable restrictions that
				provide that a unit may not be refused for leasing to a holder of a voucher of
				eligibility under section 8 of the United States
				Housing Act of 1937 (42 U.S.C. 1437f) because of the
				status of the prospective tenant as a holder of such voucher.
								(4)Mixed
				income
									(A)In
				generalThe dwelling unit is located in a project—
										(i)that receives
				assistance under this subtitle; and
										(ii)for which not
				more than 50 percent of the rental units in the project that are not previously
				occupied may be rented initially only to families with incomes described in
				section 296(c)(2), as determined at a reasonable time before occupancy.
										(B)RehabilitationIn the case of a dwelling unit in a project
				for which Trust Fund grant amounts are used for the rehabilitation of the
				project, the dwelling unit is located in a project in which the percentage of
				units being rented upon completion of the rehabilitation to families with
				incomes described in section 296(c)(2) may not exceed the higher of 50 percent
				or the percentage of such families occupying the project at the time funds are
				awarded for such project.
									(C)ExceptionsSubparagraph
				(A) shall not apply in the case of a project that—
										(i)has 25 or fewer
				dwelling units and that is—
											(I)located in a
				census tract in which the number of families having incomes less than the
				poverty line is less than 20 percent;
											(II)located in a
				rural area, as such term is defined in section 520 of the Housing Act of 1949
				(42 U.S.C.
				1490); or
											(III)specifically
				made available only for households comprised of disabled families; or
											(ii)is specifically made available only for
				households comprised of elderly families.
										(5)VisitabilityTo the extent the dwelling unit is not
				required under Federal law to comply with standards relating to accessibility
				to persons with disabilities, the dwelling unit complies with such basic
				visitability standards as the Secretary shall by regulation provide.
								(6)Duration of
				useThe dwelling unit will continue to be subject to all
				requirements under this subsection for not less than 50 years.
								(b)Owner-occupied
				housingFor purposes of any
				eligible activity involving one- to four-family owner-occupied housing (which
				may include housing of a cooperative housing corporation, as such term is
				defined in section
				216(b) of the Internal Revenue Code of 1986 (26 U.S.C.
				216(b))), such a residence shall be considered affordable housing for purposes
				of this subtitle only if—
								(1)in the case of housing to be made available
				for purchase—
									(A)the housing is available for purchase only
				for use as a principal residence by families that qualify as first-time
				homebuyers, as such term is defined in section 104 (42 U.S.C. 12704),
				except that any reference in such section to assistance under title II of this
				Act shall for purposes of this section be considered to refer to assistance
				from Trust Fund grant amounts;
									(B)the housing has an
				initial purchase price that meets the requirements of section 215(b)(1);
				and
									(C)the housing is
				subject to the same resale restrictions established under section 215(b)(3) and
				applicable to the participating jurisdiction that is the State in which such
				housing is located; and
									(2)the housing is made available for purchase
				only by, or in the case of assistance to a homebuyer pursuant to this
				subsection, the assistance is made available only to, homebuyers who have,
				before purchase, completed a program of counseling with respect to the
				responsibilities and financial management involved in homeownership that is
				approved by the Secretary and includes counseling regarding financial literacy,
				strategies to save money, qualifying for a mortgage loan, methods to avoid
				predatory lenders and foreclosure, and, where appropriate by region, any
				requirements and costs associated with obtaining flood or other
				disaster-specific insurance coverage; except that the Secretary may, at the
				request of a State, waive the requirements of this paragraph with respect to a
				geographic area or areas within the State if—
									(A)the travel time or
				distance involved in providing counseling with respect to such area or areas,
				as otherwise required under this paragraph, on an in-person basis is excessive
				or the cost of such travel is prohibitive; and
									(B)the State provides
				alternative forms of counseling for such area or areas, which may include
				interactive telephone counseling, on-line counseling, interactive video
				counseling, and interactive home study counseling and a program of financial
				literacy and education to promote an understanding of consumer, economic, and
				personal finance issues and concepts, including saving for retirement, managing
				credit, long-term care, and estate planning and education on predatory lending,
				identity theft, and financial abuse schemes relating to homeownership that is
				approved by the Secretary, except that entities providing such counseling shall
				not discriminate against any particular form of housing.
									(c)Priority for
				families on section 8 or public housing waiting list for 12 months or
				longerA dwelling unit in
				rental housing or owner-occupied housing shall be considered affordable housing
				for purposes of this subtitle only if the dwelling unit is subject to such
				requirements, as the Secretary shall provide, to ensure that priority for
				occupancy in or, in the case of owner-occupied housing, purchase of, the
				dwelling unit is provided to families who are eligible for rental assistance
				under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)
				or occupancy in public housing assisted under such Act, and have applied to a
				public housing agency for such assistance or occupancy, as applicable, and been
				on a waiting list of a public housing agency for such assistance or occupancy,
				as applicable, for at least 12 consecutive months.
							298.Other
				provisions
							(a)Effect of
				Assistance Under ProgramNotwithstanding any other provision of
				law, the provision of assistance under this subtitle for a project shall not
				reduce the amount of assistance for which such project is otherwise eligible
				under subtitles A through F of this title, if the project does not exceed the
				cost limits established pursuant to section 296(e).
							(b)Accountability
				of grantees and recipients
								(1)Recipients
									(A)Tracking of
				fundsThe Secretary shall—
										(i)require each
				grantee to develop and maintain a system to ensure that each recipient of
				assistance from Trust Fund grant amounts of the grantee uses such amounts in
				accordance with this subtitle, the regulations issued under this subtitle, and
				any requirements or conditions under which such amounts were provided;
				and
										(ii)establish minimum requirements for
				agreements, between the grantee and recipients, regarding assistance from the
				Trust Fund grant amounts of the grantee, which shall include—
											(I)appropriate
				continuing financial and project reporting, record retention, and audit
				requirements for the duration of the grant to the recipient to ensure
				compliance with the limitations and requirements of this subtitle and the
				regulations under this subtitle; and
											(II)any other
				requirements that the Secretary determines are necessary to ensure appropriate
				grant administration and compliance.
											(B)Misuse of
				funds
										(i)Reimbursement
				requirementIf any recipient
				of assistance from Trust Fund grant amounts of a grantee is determined, in
				accordance with clause (ii), to have used any such amounts in a manner that is
				materially in violation of this subtitle, the regulations issued under this
				subtitle, or any requirements or conditions under which such amounts were
				provided—
											(I)such recipient
				shall be ineligible for any further assistance from any Trust Fund grant
				amounts of any grantee during the period that begins upon such determination
				and ends upon reinstatement by the Secretary of the eligibility of recipient
				for such assistance, except that the Secretary may reinstate such an ineligible
				recipient only pursuant to application by the recipient for such reinstatement
				and the recipient may not apply to the Secretary for such reinstatement during
				the 12-month period, or the 10-year period in the case of a second or
				subsequent such determination, beginning upon such determination; and
											(II)the grantee shall
				require that, within 12 months after the determination of such misuse, the
				recipient shall reimburse the grantee for such misused amounts and return to
				the grantee any amounts from the Trust Fund grant amounts of the grantee that
				remain unused or uncommitted for use.
											The remedies
				under this clause are in addition to any other remedies that may be available
				under law.(ii)DeterminationA
				determination is made in accordance with this clause if the determination
				is—
											(I)made by the
				Secretary; or
											(II)(aa)made by the
				grantee;
												(bb)the grantee provides notification of
				the determination to the Secretary for review, in the discretion of the
				Secretary, of the determination; and
												(cc)the Secretary does not subsequently
				reverse the determination.
												(2)Grantees
									(A)Report
										(i)In
				generalThe Secretary shall require each grantee receiving Trust
				Fund grant amounts for a fiscal year to submit a report, for such fiscal year,
				to the Secretary that—
											(I)describes the
				activities funded under this subtitle during such year with the Trust Fund
				grant amounts of the grantee;
											(II)describes the manner in which the grantee
				complied during such fiscal year with the allocation plan established pursuant
				to section 295 for the grantee; and
											(III)certifies the
				number of total dwelling units of affordable housing that were constructed,
				preserved, or rehabilitated during such fiscal year with assistance from Trust
				Funds grant amounts of the grantee comply with widely accepted standards for
				green building.
											(ii)Public
				availabilityThe Secretary shall make such reports pursuant to
				this subparagraph publicly available.
										(B)Misuse of
				fundsIf the Secretary determines, after reasonable notice and
				opportunity for hearing, that a grantee has failed to comply substantially with
				any provision of this subtitle and until the Secretary is satisfied that there
				is no longer any such failure to comply, the Secretary shall—
										(i)reduce the amount
				of assistance under this section to the grantee by an amount equal to the
				amount of Trust Fund grant amounts which were not used in accordance with this
				subtitle;
										(ii)require the
				grantee to repay the Secretary an amount equal to the amount of the Trust Fund
				grant amounts which were not used in accordance with this subtitle;
										(iii)limit the
				availability of assistance under this subtitle to the grantee to activities or
				recipients not affected by such failure to comply; or
										(iv)terminate any
				assistance under this subtitle to the grantee.
										(c)Green housing
				clearinghouse
								(1)EstablishmentThe Secretary shall establish a
				clearinghouse of information relating to green building techniques to provide
				grantees and recipients of Trust Fund amounts information regarding use of
				Trust Fund grant amounts in a manner that increases the efficiency of buildings
				and their use of energy, water, and materials, and reducing building impacts on
				human health and the environment, through better siting, design, construction,
				operation, maintenance, and removal, including information regarding best
				practices and technical recommendations.
								(2)Access through
				internetThe Secretary shall make the information of the
				clearinghouse available by means of the Internet.
								299.DefinitionsFor purposes of this subtitle, the following
				definitions shall apply:
							(1)Eligible
				activitiesThe term eligible activities means
				activities relating to the construction, preservation, or rehabilitation of
				affordable rental housing or affordable one- to four-family owner-occupied
				housing, including—
								(A)the construction
				of new housing;
								(B)the acquisition of
				real property;
								(C)site preparation
				and improvement, including demolition;
								(D)rehabilitation of
				existing housing;
								(E)use of funds to facilitate affordability
				for homeless and other extremely low-income households of dwelling units
				assisted with Trust Fund grant amounts, in a combined amount not to exceed 20
				percent of the project grant amount, for—
									(i)project-based
				rental assistance for not more than 12 months for a project assisted with Trust
				Fund grant amounts;
									(ii)project operating
				reserves for use to cover the loss of rental assistance or in conjunction with
				a project loan; or
									(iii)project
				operating accounts used to cover net operating income shortfalls for dwelling
				units assisted with Trust Fund grant amounts;
									(F)use of funds to facilitate affordability
				for families having incomes described in section 296(c)(3), in a combined
				amount for a grantee in any fiscal year not to exceed 10 percent of the
				aggregate Trust Fund grant amounts provided to the grantee for such fiscal
				year, for project operating accounts used to cover net operating income
				shortfalls for dwelling units assisted with Trust Fund grant amounts;
								(G)providing incentives to maintain existing
				housing (including manufactured housing) as affordable housing and to establish
				or extend any low-income affordability restrictions for such housing, including
				covering capital expenditures and costs of establishing community land trusts
				to provide sites for manufactured housing provided such incentives; and
								(H)in the case of affordable one- to
				four-family owner-occupied housing, downpayment assistance, closing cost
				assistance, and assistance for interest rate buy-downs.
								(2)Eligible
				recipientThe term
				eligible recipient means an entity that meets the requirements
				under section 296(b) for receipt of Trust Fund grant amounts of a
				grantee.
							(3)Extremely low
				vacancy rateThe term extremely low vacancy rate
				means a housing or rental vacancy rate of 2 percent or less.
							(4)Extremely old
				housingThe term extremely old housing means housing
				that is 45 years old or older.
							(5)FamiliesThe term families has the
				meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
				1437a(b)).
							(6)Fiscal distress;
				severe fiscal distressThe terms fiscal distress and
				severe fiscal distress have the meanings given such terms in
				section 220(d).
							(7)GranteeThe term grantee
				means—
								(A)a State, insular
				area, or participating local jurisdiction for which a grant is made under
				section 294(e);
								(B)an Indian tribe for
				which a grant is made under section 294(g); or
								(C)a nonprofit or
				public entity for which a grant is made under section 294(i).
								(8)Indian
				tribeThe term Indian tribe means a federally
				recognized Indian tribe.
							(9)Insular
				areaThe term insular area has the meaning given
				such term in section 104.
							(10)Participating
				local jurisdictionThe term participating local
				jurisdiction means, with respect to a fiscal year—
								(A)any unit of
				general local government (as such term is defined in section 104 (42 U.S.C.
				12704) that qualifies as a participating jurisdiction under section 216 (42
				U.S.C. 12746) for such fiscal year; and
								(B)at the option of
				such a consortium, any consortium of units of general local governments that is
				designated pursuant to section 216 (42 U.S.C. 12746) as a
				participating jurisdiction for purposes of title II.
								(11)Poverty
				lineThe term poverty line has the meaning given
				such term in section 673(2) of the Omnibus Budget Reconciliation Act of 1981,
				including any revision required by such section.
							(12)RecipientThe
				term recipient means an entity that receives assistance from a
				grantee, pursuant to section 296(a), from Trust Fund grant amounts of the
				grantee.
							(13)Rural
				areaThe term rural area has the meaning given
				such term in section 520 of the Housing Act of 1949 (42 U.S.C.
				1490).
							(14)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
							(15)StateThe
				term State has the meaning given such term in section 104.
							(16)Trust
				fundThe term Trust Fund means the National
				Affordable Housing Trust Fund established under section 292.
							(17)Trust Fund
				grant amountsThe term Trust Fund grant amounts
				means amounts from the Trust Fund that are provided to a grantee pursuant to
				subsection (e), (g), or (i) of section 294.
							299A.Inapplicability
				of HOME provisionsExcept as
				specifically provided otherwise in this subtitle, no requirement under, or
				provision of, title I or subtitles A through F of this title shall apply to
				assistance provided under this subtitle.
						299B.RegulationsNot later than 6 months after the date of
				enactment of the National Affordable Housing
				Trust Fund Act of 2007, the Secretary of Housing and Urban
				Development shall promulgate regulations to carry out this subtitle, which
				shall include regulations establishing the affordable housing needs formula in
				accordance with section 294(a).
						299C.BenefitsNothing in this subtitle allows any payments
				under this subtitle for any individual or head of household that is not a legal
				resident.
						.
			(b)Conforming
			 AmendmentSection 201 of the Cranston-Gonzalez National Affordable Housing
			 Act (42
			 U.S.C. 12701 note) is amended by striking This
			 title and inserting Subtitles A through F of this
			 title.
			
